DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should reflect the invention being a nucleic acid construct.

The disclosure is objected to because of the following informalities: In [0044], there is a repetition of “show” in line 1; in [0114], lines 3-4, “domain is a domain a polypeptide” is incorrect.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,682,378 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a nucleic acid construct that encodes a chimeric receptor comprising: a promoter operably linked to a nucleic acid sequence encoding a chimeric NKp30 receptor comprising an NKp30 extracellular domain, a transmembrane domain and at least one signaling domain.  The claim of US 10,682,373 recites specific species of transmembrane domains and signaling domains.  The species claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,833,476 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are drawn to a nucleic acid construct that encodes a chimeric receptor comprising: a promoter operably linked to a nucleic acid sequence encoding a chimeric NKp30 receptor comprising an NKp30 extracellular domain, a transmembrane domain and at least one signaling domain.  The claim of US 9,833,476 recites specific species of transmembrane domains and signaling domains.  The species claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a nucleic acid construct for expressing a chimeric receptor comprising a nucleic acid sequence comprising a promoter operably linked to a second nucleic acid sequence encoding a chimeric NKp30 receptor comprising an NKp30 extracellular domain, transmembrane domain and at least one signaling domain. This judicial exception is not integrated into a practical application because it reads on a naturally occurring NKp30 gene.  Even though the specification says ([0114]) “In the context of the present disclosure, Chimeric NKp30 refers to a polypeptide (or coding polynucleotide) comprising the ligand-binding domain of NKp30 and at least one transmembrane domain and at least one signaling domain, wherein at least one domain is a domain a polypeptide other than NKp30”, the broadest reasonable interpretation of the claim appears to encompass a naturally encoding NKp30 gene. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is nothing other than NKp30-encoding nucleic acids set forth. 
As discussed in MPEP 2111.01(II), “Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims." (Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003)  Additionally (MPEP2173.05(q)), “Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.” The rejection could be overcome by amending the claim to specify that at least one domain is from a polypeptide other than NKp30 (see also claims in patents issuing from the parent applications).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Or 
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Schleinitz et al. (Arth. Rheum. 58(10):3216-3223, Oct. 2008) as evidenced by Brandt et al. (J. Exp. Med. 206(7):1495-1503, 2009). Soluble NKp30-Fc fusion.
Schleinitz et al. teaches that KIR-transfected cells were made by transducing cells with a retroviral vector comprising complementary DNA encoding a KIR-CD3ζ chimera.  DOMSp30 cells were derived from murine T cell hybridoma DO-11.10 cells through retroviral transduction of NKp30- CD3ζ. (p. 3221, col. 1, first paragraph). 
Brandt et al teach a “DO11.10 murine T cell hybridoma expressing a chimeric receptor formed by the NKp30 extracellular domain fused to CD3ζ (DOMSP30 cells; Schleinistz et al., 2008)… to evaluate whether B7-H6 was able to induce signaling directly through NKp30…. Together, these results show that B7-H6 engagement of the NKp30/CD3ζ chimera leads to cell activation.” (p. 1498, beginning of col. 2).
Brandt et al. is not necessary for anticipation of the nucleic acid taught by Schleinitz et al., but only provided to explain that the encoded chimeric receptor had the NKp30 extracellular domain and necessarily the transmembrane and signaling domain of CD3ζ.  Further, while Schleinitz et al. is silent with respect to an operably linked promoter, the retroviral vector necessarily has a promoter that supports expression of the encoded NKp30- CD3ζ.


Claim Rejections - 35 USC § 102 or 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 102(e) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over US 9,181,527 B2.
US 9,181,527 teaches a minigene comprising a first polynucleotide sequence comprising a promoter operably linked to a second polynucleotide sequence encoding a functional non-TCR receptor which is chimeric NKG2D or NKp30 (col. 12, lines 14-27). The signaling domain is from CD3ζ (col. 14, lines 3-10). The explicit structure of the chimeric NKG2D is taught as the extracellular and transmembrane domains of NKG2D and signaling domain of CD3ζ (col. 25, lines 35-42). US 9,181,527 is silent with respect to the transmembrane domain of the chimeric NKp30 receptor, but it reasonably appears based on the structure of the chimeric NKG2D receptor that the encoded chimeric NKp30 receptor comprises an NKp30 extracellular and transmembrane domain and signaling domain of CD3ζ.
Alternatively, it would have been obvious wherein the encoded chimeric NKp30 receptor comprised an NKp30 extracellular and transmembrane domain and signaling domain of CD3ζ based on the NKG2D chimeric receptor of Example 1 and as set forth in claim 1.

The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 
 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 2011/059836 A2 is by the same inventor and teaches the same subject matter as US 9,181,527 B2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 29, 2022